In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-03-00050-CR

______________________________



MICHAEL WAYNE MCCOLLUM, Appellant


V.


THE STATE OF TEXAS, Appellee





On Appeal from the 6th Judicial District Court

Fannin County, Texas

Trial Court No. 20558







Before Morriss, C.J., Ross and Carter, JJ.

Memorandum Opinion by Justice Carter


MEMORANDUM OPINION


	Michael Wayne McCollum has filed an appeal from his conviction on his plea of guilty,
under a negotiated plea agreement, to the offense of aggravated assault with a deadly weapon.  He
was sentenced in accordance with the agreement to eighteen years' imprisonment and a restitution
order of $200,000.00. 
	On April 21, 2003, we wrote counsel, informing him that we had noted a defect in the appeal,
because the record did not contain a certification of McCollum's right to appeal.  
	Tex. R. App. P. 25.2(d) now requires a certification to be made part of the record in every
appeal filed by a defendant.  That certification is a form which is an appendix to the rule, and
provides a certification by the trial court of the defendant's right to appeal.  If the certification is not
made part of the record, under the rule, we have no option but to dismiss the appeal.
	In our letter we warned counsel that, if we did not receive the certification within ten days
of the date of our letter, we would dismiss the appeal.  As of the date of this opinion, counsel has not
contacted this Court and no certification has been filed.
	We dismiss the appeal.


						Jack Carter
						Justice

Date Submitted:	July 28, 2003
Date Decided:		July 29, 2003

Do Not Publish